DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/19/2021 is acknowledged. Claim 47 is amended. Claims 56-71 are canceled. Claims 72-76 are newly added.
Previous prior rejection is withdrawn in view of the above amendment.
Claims 47-55 and 72-76 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47-55 and 72-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 48-55 and 72-76 are rejected on the same ground as claim 47.
As newly added, claim 72 recites “the metal foil portion is disposed directly on the corresponding one of the alternating N-type and P-type semiconductor regions and directly on the portion of the non-conductive material regions” in lines 1-3. Applicant has no support for the limitation in the originally filed disclosure. As a matter of fact, Applicant explicitly discloses the metal foil (126, figs. 1F and 3) disposed on the semiconductor regions and non-conductive material regions through the seed layer (124, figs. 1F and 3) and weld (128, fig. 3). 
As newly added, claims 74-75 depend on claim 47 and recite “wherein the organic binder comprises siloxane” in claim 74 and “wherein the organic binder comprises silsesquioxane” in claim 75. Applicant does not have support for the limitations in the originally filed disclosure. On the contrary, siloxane and silsesquioxane are inorganic binders (see original claim 14), not organic binder.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-55 and 72-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 47 recites “a plurality of non-conductive material regions within trenches between the alternating N-type and P-type semiconductor regions” in lines 9-10, and “wherein each of the plurality of non-conductive material region has a thickness at location between and not in contact with the alternating N-type and P-type semiconductor regions greater than a thickness vertically over the alternating N-type and P-type semiconductor regions” in lines 14-17. The limitations are contradictory to each other, if the non-conductive regions are within trenches between the N-type and P-type semiconductor regions, the non-conductive regions can’t have a thickness greater than the thickness vertically over the alternating N-type and P-type regions; and if a thickness of the non-conductive regions is greater than the thickness vertically over the N-type and P-type semiconductor regions, the non-conductive materials regions cannot be within trenches between the alternating N-type and P-type semiconductor regions.
Claims 48-55 and 72-76 are rejected on the same ground as claim 47.
For the purpose of this office action, the limitation “a plurality of non-conductive material regions within trenches between the alternating N-type and P-type semiconductor regions” is interpreted as “a portion of a plurality of non-conductive material regions is within trenches between the alternating N-type and P-type semiconductor regions” according to Applicant’s disclosure (see the non-conductive regions 122 in figs. 1F and 3 of Applicant’s disclosure).
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 74-75 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As newly added, claims 74-75 depend on claim 47 and recite “wherein the organic binder comprises siloxane” and “wherein the organic binder comprises silsesquioxane”.
Siloxane and silsesquioxane are inorganic binders (see original claim 14), not organic binder. As such, claims 74-75 fail to further limit the subject matter of claim 1, the claim upon which claims 74-75 depend, and fail to include all the limitations of claim 1 as claim 1 requires the binder to be organic binder.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-48, 55 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al. (US 2007/0169808) in view of view of Mo et al. (US 2013/0133729).
Regarding claims 47-48 and 56-57, Kherani et al. discloses a solar cell comprising:
a substrate (12, fig. 1, [0022]) comprising a light-receiving surface opposite a back surface (see fig. 1);
a thin dielectric layer (or intrinsic layer 16) disposed over the back surface of the substrate (12, see fig. 1, [0024]);
a plurality of alternating N-type and P-type semiconductor regions (18 and 20, fig. 1, [0024]) disposed over the back surface of the substrate (12), wherein the thin 
a plurality of non-conductive material regions (26, fig. 1, [0025]) having a portion within trenches between the alternating N-type and P-type semiconductor regions (18, 20, see fig. 1), wherein each of the plurality of non-conductive material regions (26) has a thickness at a location between and not in contact with the alternating N-type and P-type semiconductor regions greater than a thickness vertically over the alternating N-type and P-type semiconductor regions (see fig. 1); and
a plurality of conductive contact structures (30, fig. 1, [0025]) electrically connected to the plurality of alternating N-type and P-type semiconductor regions (18, 20), each conductive contact structure comprising a metal foil portion (see fig. 1, [0025]) disposed above and in alignment with a corresponding one of the alternating N-type and P-type semiconductor regions (18/20, see fig. 1), and disposed vertically over a portion of the non-conductive materials regions (26, see fig. 1). 
Kherani et al. teaches the N-type and P-type semiconductor regions (18/20) are silicon of amorphous type (see a-Si:H described in [0024]). Kherani et al. does not teach the N-type and P-type semiconductor regions (18/20) to be N-type and P-type polysilicon semiconductor regions.
Komai et al. teaches polycrystalline is equivalent to amorphous type in high spectral sensitivity to light with a wavelength of 500 nm to 1100 nm (see [0093]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have used silicon of polycrystalline type in place of the silicon of amorphous type for the N-
Kherani et al. teaches the non-conductive material regions (26) is for reflection ([0025]). 
Kherani et al. does not teach the non-conductive material regions comprising an organic binder and an opacifying pigment.
Mo et al. teaches the non-conductive material regions (70, fig. 7) between the N-type and P-type semiconductor regions (302 and 402) comprising a binder (e.g. polyimide) and an opacifying pigment (e.g. TiO2) to form a back surface reflecting film of the solar cell to reflect sunlight back to the solar cell ([0072]).
It would have been obvious to one skilled in the art at the time of the invention was made to the solar cell of Kherani et al. by forming the non-conductive material regions (26) comprising a binder and an opacifying pigment as taught by Mo et al., because Kherani et al. explicitly suggestion the non-conductive material regions are for reflection and Mo et al. teaches the non-conductive material regions for reflection are formed by using a binder and an opacifying pigment.

Regarding claim 48, modified Kherani et al. discloses a solar cell as in claim 47 above, wherein the opacifying pigment comprises titanium oxide (TiO2, see claim 47 above or [0072] of Mo et al.).


Modified Kherani et al. does not teach each conductive contact structure further comprising a metal seed layer disposed directly between the corresponding one of the alternating N-type and P-type semiconductor regions and the metal foil portion. 
Mo et al. teaches a typical conductive contact structure (or electrode of solar cell) comprising a seed layer (304a and 404a, fig. 7) disposed directly between the corresponding one of the alternating N-type and P-type semiconductor regions (302 and 402) and the metal foil portion (304b-c and 404b-c, see fig. 7), wherein the seed layer is typically known in the art as a metal seed layer ([0088]) and the seed layer is for preventing the movement or diffusion of metal such as copper diffuse into the p-type or n-type semiconductor regions  ([0051] and [0088]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kherani et al. by incorporating a metal seed layer disposed directly between the corresponding one of the alternating N-type and P-type semiconductor regions and the metal foil portion to preventing the movement or diffusion of metal such as copper diffuse into the p-type or n-type semiconductor regions as taught by Mo et al.

Regarding claim 72, modified Kherani et al. discloses a solar cell as in claim 1 above, wherein Kherani et al. shows the metal foil portion of conductive contact structure (30) is disposed directly on the corresponding one of the alternating N-type and P-type semiconductor regions (18 and 20, see fig. 1).
Kherani et al. does not explicitly disclose the metal foil portion being disposed directly on the portion of the non-conductive material regions.

It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kherani et al. by having the metal foil portion of the conductive contact structure (or each contact 30) being configured to be disposed directly on the portion of the non-conductive material regions as taught Mo et al., because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kherani et al. as applied to claim 47  above, and further in view of Kernander (US Patent 7,337,707).
Regarding claims 49-50, modified Kherani et al. discloses a solar cell as in claims 47 and 56 above.
Modified Kherani et al. does not disclose the opacifying pigment used for reflecting sunlight to be barium sulfate (BaSO4), zinc sulfide (ZnS) as claimed.
Kernander et al. discloses opacifying pigments for reflecting light equivalent to titanium oxide are barium sulfate (col. 3, lines 31-33) and zinc sulfide (col. 4, lines 1-7).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kherani et al. by using barium sulfate (BaSO4) and zinc sulfide (ZnS) pigments for reflecting light as taught by Kernander et al. in place of titanium oxide as it is merely the selection of functional equivalent pigments recognized in the art, and one of ordinary International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Claims 51-52  are rejected under 35 U.S.C. 103 as being unpatentable over modified Kherani et al. as applied to claim 47  above, and further in view of Furukawa (US 2013/0174886).
Regarding claims 51-52 and 60-61, modified Kherani et al. discloses a solar cell as in claim 47 above.
Modified Kherani et al. does not disclose the opacifying pigment for reflecting sunlight to be zirconium oxide or aluminum oxide.
Furukawa et al. discloses pigments for reflecting light equivalent to titanium oxide are aluminum oxide and zirconium oxide (see [0084-0086]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kherani et al. by using aluminum oxide and zirconium oxide pigments for reflecting light as taught by Furukawa et al. in place of titanium oxide as it is merely the selection of functional equivalent pigments recognized in the art, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kherani as applied to claims 47 and 56 above, and further in view of Gee et al. (US 2004/0261839).
Regarding claims 53 and 62, modified Kherani et al. discloses a solar cell as in claims 47 and 56 above, wherein Komai et al. teaches carbon black acrylic insulating coating agent is commercially available ([0089]).
Modified Kherani et al. does not disclose using opacifying pigment comprising carbon black.
Gee et al. teaches providing all black surfaces for better aesthetic as aesthetics is important for some application such as building-integrated photovoltaic system and photovoltaic sunroofs for automobiles ([0004]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Kherani et al. by using carbon black taught by Komai et al. as the opacifying pigment to provide black surface for the solar cell for the purpose of better aesthetic, since aesthetic is important for some applications such as building-integrated photovoltaic systems and photovoltaic sunroofs for automobiles as taught by Gee et al.  

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kherani et al. as applied to claims 47 and 63, and further in view of Gee et al. (US 2004/0261839) and Huang et al. (US 2006/0124028).

Modified Kherani et al. does not disclose using opacifying pigment comprising carbon nanotubes.
Gee et al. teaches providing all black surfaces for better aesthetic as aesthetics is important for some application such as building-integrated photovoltaic system and photovoltaic sunroofs for automobiles ([0004]). Huang et al. teaches carbon nanotubes is a black pigment ([0037] and [0081]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Kherani et al. by using carbon nanotubes as a black pigment taught by Huang et al. as the opacifying pigment to provide black surface for the solar cell for the purpose of better aesthetic, since aesthetic is important for some applications such as building-integrated photovoltaic systems and photovoltaic sunroofs for automobiles as taught by Gee et al
Claim 73-74 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kherani et al. as applied to claim 47, and further in view of Yamasaki et al. (US 2013/0174904). 
Regarding claims 73-74, modified Kherani et al. discloses a solar cell as in claim 47 above, wherein Mo et al. discloses the non-conductive material regions comprising a binder and an opacifying pigment (e.g. TiO2, see claim 47 above).
Modified Kherani et al. does not disclose the binder comprising cellulose or siloxane.
Yamasaki et al. discloses the binder for opacifying pigment (e.g. TiO2 particles, [0023]) comprising cellulose or siloxane ([0017]).
.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kherani et al. as applied to claim 47, and further in view of Yamasaki et al. (US 2013/0174904) and Handa et al. (US 2005/0236985).
Regarding claim 75, modified Kherani et al. discloses a solar cell as in claim 47 above, wherein Mo et al. discloses the non-conductive material regions comprising a binder and an opacifying pigment (e.g. TiO2, see claim 47 above).
Modified Kherani et al. does not disclose the binder comprising silsesquioxane.
Yamasaki et al. discloses the binder for opacifying pigment (e.g. TiO2 particles, [0023]) comprising metal alkoxide of silicon ([0019-0020]). Handa et al. teaches metal alkoxide of silicon is called silsesquioxane ([0033]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kherani et al. by using binder comprising metal alkoxide of silicon for the opacifying pigment (e.g. TiO2 particles) as taught Yamasaki et al., because Yamasaki et al. teaches using such binders would allow the film including the binder and the pigment to be simply formed according to a wet coating method at a low cost without using high-cost equipment ([0014]).  In addition, it would have been obvious to one skilled in the art at International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kherani et al. as applied to claim 47, and further in view of Komai (WO 2013/145220 having an equivalent English translation US 2015/007876).
Regarding claim 75, modified Kherani et al. discloses a solar cell as in claim 47 above.
Modified Kherani et al. does not teach the opacifying pigment amounts to greater than 50% of the total weight composition of the plurality of non-conductive material regions.
Komai et al. teaches the amount of opacifying pigment, such as titanium oxide (TiO2), for reflecting sunlight contributes to improvement in electric power generation efficiency ([0038]), wherein the amount of the opacifying pigment is preferably 80 percent or more by mass to enhance the near-infrared ray reflection effect ([0014]) or no less than 60% by mass to efficiently reflect light in visible wavelength ([0042]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kherani et al. by using an amount of the opacifying pigment to be 80% or more by total weight composition of the plurality of non-conductive material regions to enhance the near-infrared ray reflection effect, or 60% or more by total weight composition of . 
Response to Arguments
Applicant's arguments filed 2/19/2020 have been fully considered but they are not persuasive. 
Applicant argues that Applicant copies the Figure 3 of Applicant’s specification which have a curve metal foil portion (126) and T-shaped non-conductive regions (122), and argues that Applicant does not understand the cited art of record. 
As explained multiple times previously, metal foil portion is interpreted as a thin film of metal. Also see fig. 2 and [0053-0054] of evidentiary reference to Weidman et al. (US 2010/0051085). Weidman et al. shows and discloses that each contact 221 and 223 is a metal foil, or flat thin film of metal. The configuration of shape of the thin film of metal and the shape of the non-conductive regions are not claimed.  
Applicant copies Figure 1 of Kherani et al., and argues that Applicant does not understand contact 30 of Kherani being a metal foil portion, and contacts 30 of Kherani et al. extending vertically over one or more of the regions of the non-conductive reflection layers (26).
Metal foil portion is interpreted as a thin film of metal. 
Kherani et al. discloses the each contact 30 is a thin film of metal and extending vertically over one or more regions of the nonconductive layer 26 as shown in the annotated portion of Figure 1 of Kherani et al. below. 

    PNG
    media_image1.png
    348
    493
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726